Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Lin (US 2008/0111626) discloses (Fig. 4) an operational amplifier circuit comprising:
a pre-operational amplifier module (MNB1 and MPB1), configured to receive a first input voltage (VN1) and a second voltage (VP1), and configured to generate a driving current based on the first input voltage and the second input voltage (seen in Fig. 4, MNB1 and MPB1 are controlled by VN1 and VP1, and used to generate current Ib, similarly to as shown in Fig. 3);
an output operational amplifier module (the remaining parts of 31 and 32, excluding MNB1 and MPB1), configured to generate a dynamic bias voltage (eg. NG, shown connected to the gate of MNout in Fig. 4, see also [0027] which discusses “the bias voltage Vgs_nmout”) based on the driving current (control signal NG is generated based on the current Ib attached to the top of MP1, see Fig. 4, and also [0026] which discusses “transistor MP1 generates a NG control signal”); and
an output module (33), configured to generate an output voltage (Vout) based on the dynamic bias voltage (PG and NG control MPout and MNout, as seen in Fig. 4, which then control the “output voltage” discussed in [0030]);
wherein the output operational amplifier module further receives at least one control voltage (eg. IN and IP).
Lin also discloses wherein the dynamic bias voltage may be increased or lowered (discussed in [0030], eg. “lowers the voltages of the PG and NG control signals”).



Hirose et al. (US 2013/0194039) discloses (Fig. 3) an operational amplifier circuit comprising:
an output operational amplifier module (2), configured to generate a dynamic bias voltage based on a current (dynamic bias voltage VM is generated based on current IMNT, see [0072]); and
an output module (including MP7 and MN6), configured to generate an output voltage based on the dynamic bias voltage (Vout is output based on the dynamic bias voltage VM);
wherein the output operational amplifier module further receives at least one control voltage (eg. VIN+ and VIN-);
the output operational amplifier module further detects the dynamic bias current (changes in IMNT are “detected by current comparison to control the adaptive bias current IADP” as discussed in [0075]).
Additionally, Hirose teaches wherein a pulling speed (“slew rate”) is proportional to the at least one control voltage (IBIAS, seen in Fig. 16, also discussed in [0099]).

Lee et al. (US 2016/0211808) discloses an operational amplifier circuit wherein a pulling speed (“slew rate”) is proportional to the at least one control voltage (a slew rate of the operational amplifier are adjusted by adjusting the bias voltage VBias” as discussed in [0054]).

However, none of the currently cited references of record teaches or suggest wherein “when the dynamic bias voltage is less than a specified voltage, the output operational amplifier module pulls up the dynamic bias voltage based on the at least one control voltage,” or “when the dynamic bias voltage is larger than the specified voltage, the output operational amplifier module pulls down the dynamic bias voltage based on the at least one control voltage,” or “a pulling speed of the dynamic bias voltage is proportional to the at least one control voltage” when combined with each of the other currently cited claim limitations.

Claim 10 recites substantially similar limitations, and so is allowable for the same reasons.

Claims 2-9 and 11-18 are dependent upon claims 1 and 10 and so are allowable for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890.  The examiner can normally be reached on Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M BLANCHA/               Primary Examiner, Art Unit 2691